DETAILED ACTION
This office action is in response to amendments filed on 10/22/2021.
Claims 1-10, and 12-22 are pending of which claims 1, 12 and 22 are independent claims, and claim 11 is canceled.
IDS, filed on 11/18/2021, is considered.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 5-6, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170019909 to Si (hereinafter “Si”) in view of US. Pub. 20120170565 to Seok (hereinafter “Seok”).



Regarding claim 1: Si discloses a method comprising: extending a transmission delay caused by a clear channel assessment check delaying a communication between an access point and a user equipment over an unlicensed transmission link (Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for a delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission; if the backoff counter is not set to zero, the eNB performs eCCA slot determination; if the channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately, and see paragraph [0127], the duration of the sensing period can be comparable to Wi-Fi's SIFS (e.g. 16 us in IEEE 802.11n), PIFS (e.g. 25 us in IEEE 802.11n), and DIFS (e.g. 34 us in IEEE 802.11n)) beyond a start of an earliest possible subframe/slot with useful data, the transmission delay being extended till a defined period from a start of a subframe/slot (Si, see paragraphs [0173-0174], if a channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately).


Seok see paragraph [0056], when conforming to the IEEE 802.11a/n standard, the SIFS is 16 .mu.s, which is a multiple of an OFDM symbol duration (i.e., 4 .mu.s), and from this and paragraph [0127] of the primary reference prior art, SIFS, PIFS and DIFS represents duration to the respective spacing used, and in terms of symbols, these duration are 4, 6, and 8 symbols respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Seok into Si’s system/method because it would allow reduction of  overhead in multiple frame transmission.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  reduction of overhead in multiple frame transmission, and as a result of this, radio resources are more effectively used, and complexity of a wireless apparatus is decreased, thereby saving implementation costs (Seok; [0021]).

Regarding claim 5: Si discloses the method as claimed in claim 3, wherein extending a transmission delay Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for the delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission; if the backoff counter is not set to zero, the eNB performs eCCA slot determination; if the channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately)comprises: determining a successful clear channel assessment check during the defined period following the start of the subframe/slot Si, see paragraphs [0171], an eNB may not transmit on that channel, and may perform an extended CCA (eCCA) check in which the operating channel is observed for the duration of a random factor (the number of backoff counter slots) multiplied by the extended CCA slot time (e.g. 9 microsecond);  and extending the transmission delay by preventing a completion of the clear channel assessment check by maintaining, for the defined period following the start of the subframe/slot, a back-off counter value to a first value configured to prevent a transmission occurring, wherein the back-off counter value is decremented at a start of each clear channel assessment measurement period, such that the back-off counter value is a second value only after the start of a clear channel assessment measurement period following the defined period following the start of the subframe/slot (Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for the delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission; if the backoff counter is not set to zero, the eNB performs eCCA slot determination; if the channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately)

Regarding claim 6: Si discloses the method as claimed in claim 3, wherein extending a transmission delay Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for the delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission; if the backoff counter is not set to zero, the eNB performs eCCA slot determination; if the channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately)comprises: determining a successful clear channel assessment check during the defined period Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for the delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission); implementing a self-deferral transmission mode until just before an end of the defined period from the start of the subframe/slot; and determining a successful short clear channel assessment check just before or at the end of the defined period from the start of the subframe/slot (Si, see paragraphs [0173-0174],   if the channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately).  

Regarding claim 12: Si discloses an apparatus comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to: extend a transmission delay(Si, see paragraphs [0173-0174], if a channel is sensed to be clear for a period of extended CCA slot time and by interrupting  countdown process, the delay is increased since eCCA go back to deferred state and see paragraph [0127], the duration of the sensing period can be comparable to Wi-Fi's SIFS (e.g. 16 us in IEEE 802.11n), PIFS (e.g. 25 us in IEEE 802.11n), and DIFS (e.g. 34 us in IEEE 802.11n))) caused by a clear channel assessment check delaying a communication between an access point and a user equipment over an unlicensed transmission link beyond a start of an earliest possible subframe/slot with useful data, the transmission delay being extended till a defined period from a start of a subframe/slot(Si, see paragraphs [0173-0174], if a channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately).

However, Si does not explicitly teach the defined period being an integer multiple of OFDM symbols. However, Seok in the same or similar field of endeavor teaches the defined period being an integer multiple of OFDM symbols (Seok see paragraph [0056], when conforming to the IEEE 802.11a/n standard, the SIFS is 16 .mu.s, which is a multiple of an OFDM symbol duration (i.e., 4 .mu.s), and from this and paragraph [0127] of the primary reference prior art, SIFS, PIFS and DIFS represents duration to the respective spacing used, and in terms of symbols, these duration are 4, 6, and 8 symbols respectively).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Seok into Si’s system/method because it would  (Seok; [0021]).

Regarding claim 22: Si discloses a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to: extend a transmission delay caused by a clear channel assessment check delaying Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for a delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission; if the backoff counter is not set to zero, the eNB performs eCCA slot determination; if the channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately, and see paragraph [0127], the duration of the sensing period can be comparable to Wi-Fi's SIFS (e.g. 16 us in IEEE 802.11n), PIFS (e.g. 25 us in IEEE 802.11n), and DIFS (e.g. 34 us in IEEE 802.11n)) a communication between an access point and a user equipment over an unlicensed transmission link beyond a start of an earliest possible subframe/slot with useful data, the transmission delay being extended till a defined period from a start of a subframe/slot(Si, see paragraphs [0173-0174], if a channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately).  

However, Si does not explicitly teach the defined period being an integer multiple of OFDM symbols. However, Seok in the same or similar field of endeavor teaches the defined period being an integer multiple of OFDM symbols (Seok see paragraph [0056], when conforming to the IEEE 802.11a/n standard, the SIFS is 16 .mu.s, which is a multiple of an OFDM symbol duration (i.e., 4 .mu.s), and from this and paragraph [0127] of the primary reference prior art, SIFS, PIFS and DIFS represents duration to the respective spacing used, and in terms of symbols, these duration are 4, 6, and 8 symbols respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Seok into Si’s system/method because it would allow reduction of  overhead in multiple frame transmission.  Such combination would  (Seok; [0021]).


Claims 2-4, 7-10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170019909 to Si (hereinafter “Si”) in view of US. Pub. 20120170565 to Seok (hereinafter “Seok”) and the combination of Si and Seok is further combined with US. Pub. 20170164384 to Wang (hereinafter “Wang”).

Regarding claim 2: Si discloses extending a transmission delay caused by a clear channel assessment check delaying a communication between an access point and a user equipment over an unlicensed transmission link. However, Si does not explicitly teach the method as claimed in claim 1, wherein the start of a subframe/slot is one of: the start of an earliest possible subframe/slot with useful data; and a start of a subframe/slot following the start of an earliest possible subframe/slot with useful data and immediately preceding an actual start of a subframe/slot with useful data. However, Wang in the same or similar field of endeavor teaches the method as claimed in claim 1, wherein the start of a subframe/slot is one of: the start of an earliest possible subframe/slot with useful data; and a start of a subframe/slot following the start of an (Wang, see  paragraph [0026], FIG. 1,  a resource scheduling method for wireless communication performed by an eNB is required to determine the start and end of subframe/slot for data transmission, which involves at least a first carrier (e.g., the licensed carrier) and a second carrier (e.g., the unlicensed carrier); if the subframe of the second carrier has no PDCCH, the boundaries of the normal PDSCH are the same as the boundaries of the subframe; if the subframe has a PDCCH, the starting boundary of the normal PDSCH is the ending of the PDCCH and the ending boundary of the normal PDSCH is the ending boundary of the subframe in which the normal PDSCH resides; the flexible PDSCH is a PDSCH different from the normal PDSCH, for example, the starting time and/or the ending time of the flexible PDSCH is shifted from respective boundaries of the normal PDSCH, and the length of the flexible PDSCH may be shorter or longer than the normal PDSCH). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into Si’s system/method because it would allow extension of LTE spectrum to unlicensed band that would augment the network capacity directly and dramatically.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve augmentation of the unlicensed band with the capacity of the network to increase utilization of unlicensed capacity (Wang; [0004]).

Regarding claim 3: Si discloses the method as claimed in claim 1,  transmitting  after the extended transmission delay(Si, see paragraphs [0173-0174], if a channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately)

 However, Si does not explicitly teach further comprising: generating a truncated subframe signal and transmitting the truncated subframe signal to be used as a reservation signal to reserve the unlicensed transmission link till an actual start of a subframe/slot with useful data. However, Wang in the same or similar field of endeavor teaches further comprising: generating a truncated subframe signal and transmitting the truncated subframe signal (Wang, see paragraphs [0066] TTI or subframe may be truncated based on used OFDM symbols)  to be used as a reservation signal to reserve the unlicensed transmission link till an actual start of a subframe/slot with useful data (Wang, see  paragraph [0026], FIG. 1,  a resource scheduling method for wireless communication performed by an eNB, which involves at least a first carrier (e.g., the licensed carrier) and a second carrier (e.g., the unlicensed carrier); a DCI is transmitted in the first carrier to a UE to schedule downlink resources for a PDSCH of the second carrier for the eNB to start to transmit a burst in the second carrier at a flexible time independent of the subframe boundaries of the second carrier after the second carrier is occupied by the eNB, and then a DCI for a flexible PDSCH of the burst different from the normal PDSCH of the second carrier contains information on the time period scheduled for the flexible PDSCH. Note: burst is the so called truncated signal). In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it would allow extension of LTE spectrum to unlicensed band that would augment the network capacity directly and dramatically. Furthermore, all references deal with same field of endeavor, thus modification of Si  by Seok  as modified by Wang  would have been to achieve augmentation of the unlicensed band with the capacity of the network to increase utilization of unlicensed capacity as disclosed in Wang para 0004.

Regarding claim 4. (Original) The method as claimed in claim 3, a subframe comprised of part of a physical hybrid automatic repeat request indicator channel (PHICH) (Si, see paragraphs [0195-0196], if PHICH indicators, such as, ACK/NACK/DTX reports not received, a retransmission may not start, even if the backoff counter decreases to zero, or if the backoff countdown completes earlier than the receipt of ACK/NACK/DTX reports, the eNB cannot start transmission when backoff counter decreases to zero, but can defer this transmission opportunity until the receipt of ACK/NACK/DTX reports, or if a retransmission is very much needed, the eNB can perform channel sensing for an extended CCA defer time and start transmission if eCCA defer time is idle, and if no retransmission is needed, the eNB can clear the buffer and transfer to IDLE state).

However, Si does not explicitly teach wherein the communication is a downlink between an access point and a user equipment and generating the truncated subframe signal after the extended transmission delay comprises generating the truncated subframe signal  comprising at least one of: a physical downlink shared channel signal; a cell specific reference signal; a primary synchronization signal (PSS); a secondary synchronization signal (SSS); and part of a physical downlink control channel (PDCCH). However, Wang in the same or similar field of endeavor teaches wherein the communication is a downlink between an access point and a user equipment and generating the truncated subframe signal after the extended transmission delay comprises generating the truncated subframe signal (Wang, see paragraphs [0066] TTI or subframe may be truncated based on used OFDM symbols)  comprising at least one of: a physical downlink shared channel signal(Wang, see  paragraph [0027],  an eNB may start a burst in the second carrier at a flexible time after successful CCA without being limited by the subframe boundaries; this signal may be a PDSCH, its granularity may be one OFDM symbol, i.e., a flexible starting time of the first PDSCH in the burst may be the first available OFDM symbol after the ending time of the successful CCA. Note: burst is truncated signal); a cell specific reference signal; a primary synchronization signal (PSS); a secondary synchronization signal (SSS) (Wang, see  paragraph [0112], after successful CCA in the unlicensed band, the eNB sends data in PDSCH which starts with the first OFDM symbol available for data transmission or  PSS/SSS is sent after CCA ending for reservation signal and ends with an OFDM symbol based on a fixed number of OFDM symbols); and part of a physical downlink control channel (PDCCH) (Wang, see  paragraph [0026], FIG. 1,  if the subframe of the second carrier has no PDCCH, the boundaries of the normal PDSCH are the same as the boundaries of the subframe; if the subframe has a PDCCH, the starting boundary of the normal PDSCH is the ending of the PDCCH and the ending boundary of the normal PDSCH is the ending boundary of the subframe in which the normal PDSCH resides; the flexible PDSCH is a PDSCH different from the normal PDSCH, for example, the starting time and/or the ending time of the flexible PDSCH is shifted from respective boundaries of the normal PDSCH, and the length of the flexible PDSCH may be shorter or longer than the normal PDSCH). In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it would allow extension of LTE spectrum to unlicensed band that would augment the network capacity directly and dramatically. Furthermore, all references deal with same field of endeavor, thus modification of Si  by Seok  as modified by Wang  would have been to achieve augmentation of the unlicensed band with the capacity of the network to increase utilization of unlicensed capacity as disclosed in Wang para 0004.

Regarding claim 7: Si discloses the method as claimed in claim 3, wherein extending a transmission delay Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for the delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission; if the backoff counter is not set to zero, the eNB performs eCCA slot determination; if the channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately).

 However, Si does not explicitly teach determining a successful clear channel assessment check during the defined period from the start of the subframe/slot; and switching on a transmitter for transmitting at an end of the defined period from the start of the subframe/slot. However, Wang in the same or similar field of endeavor teaches determining a successful clear channel assessment check during the defined period from the start of the subframe/slot (Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for the delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission); and switching on the transmitter for transmitting at the end of the defined period from the start of the subframe/slot Wang, see  paragraph [0112], after successful CCA in the unlicensed band, the eNB sends data in PDSCH which starts with the first OFDM symbol available for data transmission and ends with an OFDM symbol based on a fixed number of OFDM symbols).  In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it would allow extension of LTE spectrum to unlicensed band that would augment the network capacity directly and dramatically. Furthermore, all references deal with same field of endeavor, thus modification of Si  by Seok  as modified by Wang  would have been to achieve augmentation of the unlicensed band with the capacity of the network to increase utilization of unlicensed capacity as disclosed in Wang para 0004.

Regarding claim 8: Si discloses extending a transmission delay caused by a clear channel assessment check delaying a communication between an access point and a user equipment over an unlicensed transmission link. However, Si does not explicitly teach the method as claimed in claim 3, wherein the defined period is a period such that the truncated subframe signal to be used as a reservation signal is not decoded by the user equipment as an unexpected physical control format indicator channel or physical downlink control channel or physical downlink shared channel. However, Wang in the Wang, see paragraphs [0066] TTI or subframe may be truncated based on used OFDM symbols) to be used as a reservation signal is not decoded by the user equipment as an unexpected physical control format indicator channel or physical downlink control channel or physical downlink shared channel (Wang, see  paragraph [0027], an eNB may start a burst in the second carrier at a flexible time after successful CCA without being limited by the subframe boundaries; and the stating time is not limited to the subframe boundaries or the normal PDSCH boundaries and may be changed as required; the eNB can start to transmit signals immediately after successful CCA, and these signals may be a reservation signal such as RTS/CTS (Request To Send/Clear To Send) or other signals followed by PDSCH(s), or only PDSCH(s); when transmitting PDSCH, its granularity may be one OFDM symbol, i.e., a flexible starting time of the first PDSCH in the burst may be the first available OFDM symbol after the ending time of the successful CCA and in this way, the eNB has the possibility to occupy the second carrier at any moment independent of the subframe boundary immediately after successful CCA). In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it would allow extension of LTE spectrum to unlicensed band that would augment the network capacity directly and dramatically. Furthermore, all references deal with same field of endeavor, thus 

Regarding claim 9: Si discloses extending a transmission delay caused by a clear channel assessment check delaying a communication between an access point and a user equipment over an unlicensed transmission link. However, Si does not explicitly teach the method as claimed in claim 3, wherein the access point is an eNB, and the method further comprises: transmitting a data burst over the unlicensed transmission link on a long term evolution unlicensed spectrum, from the further subframe/slot start based on the reservation signal to reserve the unlicensed transmission link for the further subframe/slot start; and transmitting a further data burst over a long term evolution transmission link on a long term evolution licensed spectrum to provide a Licensed-Assisted Access communications system.  However, Wang in the same or similar field of endeavor teaches the method as claimed in claim 3, wherein the access point is an eNB, and the method further comprises: transmitting a data burst over the unlicensed transmission link on a long term evolution unlicensed spectrum, from the further subframe/slot start based on the reservation signal to reserve the unlicensed transmission link for the further subframe/slot start(Wang, see  paragraph [0027], an eNB may start a burst in the second carrier at a flexible time after successful CCA without being limited by the subframe boundaries; and the stating time is not limited to the subframe boundaries or the normal PDSCH boundaries and may be changed as required; the eNB can start to transmit signals immediately after successful CCA, and these signals may be a reservation signal such as RTS/CTS (Request To Send/Clear To Send) or other signals followed by PDSCH(s), or only PDSCH(s); when transmitting PDSCH, its granularity may be one OFDM symbol, i.e., a flexible starting time of the first PDSCH in the burst may be the first available OFDM symbol after the ending time of the successful CCA and in this way, the eNB has the possibility to occupy the second carrier at any moment independent of the subframe boundary immediately after successful CCA); and transmitting a further data burst over a long term evolution transmission link on a long term evolution licensed spectrum to provide a Licensed-Assisted Access communications system (Wang, see  paragraph [0026], FIG. 1,  a resource scheduling method for wireless communication performed by an eNB, which involves at least a first carrier (e.g., the licensed carrier) and a second carrier (e.g., the unlicensed carrier); a DCI is transmitted in the first carrier to a UE to schedule downlink resources for a PDSCH of the second carrier for the eNB to start to transmit a burst in the second carrier at a flexible time independent of the subframe boundaries of the second carrier after the second carrier is occupied by the eNB, and then a DCI for a flexible PDSCH of the burst different from the normal PDSCH of the second carrier contains information on the time period scheduled for the flexible PDSCH. Note: burst is the so called truncated signal In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it would allow extension of 

Regarding claim 10: Si discloses extending a transmission delay caused by a clear channel assessment check delaying a communication between an access point and a user equipment over an unlicensed transmission link. However, Si does not explicitly teach the method as claimed in claim 1, wherein the defined period after the subframe/slot start comprises one of: 1 orthogonal frequency division multiplexed symbol; 3 orthogonal frequency division multiplexed symbols; and a physical downlink control channel subframe/slot region.  However, Wang in the same or similar field of endeavor teaches the method as claimed in claim 1, wherein the defined period after the subframe/slot start comprises one of: 1 orthogonal frequency division multiplexed symbol; 3 orthogonal frequency division multiplexed symbols; and a physical downlink control channel subframe/slot region(Wang, see paragraph [0040], in case of normal CP (Cyclic Prefix) and no PDCCH region in the unlicensed band, the normal PDSCH consists of 14 OFDM symbols; the starting symbol of the flexibly started PDSCH (e.g., the first PDSCH of the burst ) may be the 1st to 14th symbol depending on CCA ending time, and thus the OFDM symbol number for the flexibly started PDSCH is from 14 to 1; if the OFDM symbol number is smaller than 14, the PDSCH is referred to as a shortened PDSCH. It is noted that starting symbol for data transmission may be configure the first symbol or third symbol after successful CCA). In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it would allow extension of LTE spectrum to unlicensed band that would augment the network capacity directly and dramatically. Furthermore, all references deal with same field of endeavor, thus modification of Si  by Seok  as modified by Wang  would have been to achieve augmentation of the unlicensed band with the capacity of the network to increase utilization of unlicensed capacity as disclosed in Wang para 0004.

Regarding claim 13: Si discloses extending a transmission delay caused by a clear channel assessment check delaying a communication between an access point and a user equipment over an unlicensed transmission link.  However, Si does not explicitly teach the apparatus as claimed in claim 12, wherein the start of a subframe/slot is one of: the start of an earliest possible subframe/slot with useful data; and a start of a subframe/slot following the start of an earliest possible subframe/slot with useful data and immediately preceding an actual start of a subframe/slot with useful data. However, Wang in the same or similar field of endeavor teaches the apparatus as claimed in claim 12, wherein the start of a subframe/slot is one of: the start of an earliest possible subframe/slot with useful data; and a start of a subframe/slot following the start of an earliest possible subframe/slot with useful data and immediately preceding an actual start of a subframe/slot with useful data(Wang, see  paragraph [0026], FIG. 1,  a resource scheduling method for wireless communication performed by an eNB, which involves at least a first carrier (e.g., the licensed carrier) and a second carrier (e.g., the unlicensed carrier); a DCI is transmitted in the first carrier to a UE to schedule downlink resources for a PDSCH of the second carrier for the eNB to start to transmit a burst in the second carrier at a flexible time independent of the subframe boundaries of the second carrier after the second carrier is occupied by the eNB, and then a DCI for a flexible PDSCH of the burst different from the normal PDSCH of the second carrier contains information on the time period scheduled for the flexible PDSCH. Note: burst is the so called truncated signal). In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it would allow extension of LTE spectrum to unlicensed band that would augment the network capacity directly and dramatically. Furthermore, all references deal with same field of endeavor, thus modification of Si  by Seok  as modified by Wang  would have been to achieve augmentation of the unlicensed band with the capacity of the network to increase utilization of unlicensed capacity as disclosed in Wang para 0004.

Regarding claim 14: Si discloses the apparatus as claimed in claim 12, transmit subframe signal (after the extended transmission delay (Si, see paragraphs [0173-0174], if a channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately).

 However, Si does not explicitly teach the processor further caused to: generate a truncated subframe signal and transmit the truncated subframe signal to be used as a reservation signal to reserve the unlicensed transmission link till an actual start of a subframe/slot with useful data. However, Wang in the same or similar field of endeavor teaches the processor further caused to: generate a truncated subframe signal and transmit the truncated subframe signal (Wang, see paragraphs [0066] TTI or subframe may be truncated based on used OFDM symbols)to be used as a reservation signal to reserve the unlicensed transmission link till an actual start of a subframe/slot with useful data(Wang, see  paragraph [0027], an eNB may start a burst in the second carrier at a flexible time after successful CCA without being limited by the subframe boundaries; and the stating time is not limited to the subframe boundaries or the normal PDSCH boundaries and may be changed as required; the eNB can start to transmit signals immediately after successful CCA, and these signals may be a reservation signal such as RTS/CTS (Request To Send/Clear To Send) or other signals followed by PDSCH(s), or only PDSCH(s); when transmitting PDSCH, its granularity may be one OFDM symbol, i.e., a flexible starting time of the first PDSCH in the burst may be the first available OFDM symbol after the ending time of the successful CCA and in this way, the eNB has the possibility to occupy the second carrier at any moment independent of the subframe boundary immediately after successful CCA). In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it would allow extension of LTE spectrum to unlicensed band that would augment the network capacity directly and dramatically. Furthermore, all references deal with same field of endeavor, thus modification of Si  by Seok  as modified by Wang  would have been to achieve augmentation of the unlicensed band with the capacity of the network to increase utilization of unlicensed capacity as disclosed in Wang para 0004.

Regarding claim 15. (Original) The apparatus as claimed in claim 14, wherein the communication is a downlink between an access point and a user equipment and the processor caused to generate the truncated subframe signal after the extended transmission delay(Si, see paragraphs [0173-0174], if a channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately) and the subframe comprises  part of a physical hybrid automatic repeat request indicator channel (PHICH) Si, see paragraphs [0195-0196], if PHICH indicators, such as, ACK/NACK/DTX reports not received, a retransmission may not start, even if the backoff counter decreases to zero, or if the backoff countdown completes earlier than the receipt of ACK/NACK/DTX reports, the eNB cannot start transmission when backoff counter decreases to zero, but can defer this transmission opportunity until the receipt of ACK/NACK/DTX reports, or if a retransmission is very much needed, the eNB can perform channel sensing for an extended CCA defer time and start transmission if eCCA defer time is idle, and if no retransmission is needed, the eNB can clear the buffer and transfer to IDLE state).

 However, Si does not explicitly teach a processor  is further caused to generate the truncated subframe signal  comprising at least one of: a physical downlink shared channel signal; a cell specific reference signal; a primary synchronization signal (PSS); a secondary synchronization signal (SSS); and part of a physical downlink control channel (PDCCH). However, Wang in the same or similar field of endeavor teaches a processor  is further caused to generate the truncated subframe signal (Wang, see paragraphs [0066] TTI or subframe may be truncated based on used OFDM symbols) comprising at least one of: a physical downlink shared channel signal(Wang, see  paragraph [0027],  an eNB may start a burst in the second carrier at a flexible time after successful CCA without being limited by the subframe boundaries; this signal may be a PDSCH, its granularity may be one OFDM symbol, i.e., a flexible starting time of the first PDSCH in the burst may be the first available OFDM symbol after the ending time of the successful CCA. Note: burst is truncated signal); a cell specific reference signal; a primary synchronization signal (PSS); a secondary synchronization signal (SSS) (Wang, see  paragraph [0112], after successful CCA in the unlicensed band, the eNB sends data in PDSCH which starts with the first OFDM symbol available for data transmission or  PSS/SSS is sent after CCA ending for reservation signal and ends with an OFDM symbol based on a fixed number of OFDM symbols); and part of a physical downlink control channel (PDCCH) (Wang, see  paragraph [0026], FIG. 1,  if the subframe of the second carrier has no PDCCH, the boundaries of the normal PDSCH are the same as the boundaries of the subframe; if the subframe has a PDCCH, the starting boundary of the normal PDSCH is the ending of the PDCCH and the ending boundary of the normal PDSCH is the ending boundary of the subframe in which the normal PDSCH resides; the flexible PDSCH is a PDSCH different from the normal PDSCH, for example, the starting time and/or the ending time of the flexible PDSCH is shifted from respective boundaries of the normal PDSCH, and the length of the flexible PDSCH may be shorter or longer than the normal PDSCH). In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it would allow extension of LTE spectrum to unlicensed band that would augment the network capacity directly and dramatically. Furthermore, all references deal with same field of endeavor, thus modification of Si  by Seok  as modified by Wang  would have been to achieve 

Regarding claim 16: Si discloses the apparatus as claimed in claim 14, wherein the processor configured to extend a transmission delay (Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for the delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission; if the backoff counter is not set to zero, the eNB performs eCCA slot determination; if the channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately) is further configured to: determine a successful clear channel assessment check during the defined period following the start of the subframe/slot(Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for the delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission); and extend the transmission delay by preventing a completion of the clear channel assessment check by maintaining, for the defined period following the start of the subframe/slot, a back-off counter value to a first value configured to prevent a transmission occurring, wherein the back-off   counter value is decremented at a start of each clear channel assessment measurement period, such that the back-off counter value is a second value only after the start of a clear channel assessment measurement period following the defined period following the start of the subframe/slot (Si, see paragraphs [0173-0174],   if the channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately).  

Regarding claim 17: Si discloses the apparatus as claimed in claim 14, wherein the processor configured to extend a transmission delay is further configured to: determine a successful clear channel assessment check during the defined period from the start of the subframe/slot; implement a self-deferral transmission mode until just before an end of the defined period from the start of the subframe/slot(Si, see paragraphs [0173-0174],   if the channel is sensed to be clear for a period of extended CCA slot time and if the countdown process is interrupted, the eNB has to go back to defer of eCCA and keep sensing the channel until the channel is clear; in a defer period, a backoff counter does not decrease and remains the same until next opportunity to countdown; when the backoff counter decreases to 0, the eNB can transfer to TRANSMIT and start transmission immediately).  ; and determine a successful short clear channel assessment check just before or at the end of the defined period from the start of the subframe/slot(Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for the delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission).  

Regarding claim 18: Si discloses the apparatus as claimed in claim 14, wherein the processor configured to extend a transmission delay is further configured to: determine a successful clear channel assessment check during the defined period from the start of the subframe/slot; and switch on a transmitter for transmitting at an end of the defined period from the start of the subframe/slot(Si, see paragraphs [0173-0174],  if an eNB senses the channel to be clear for the delay duration, the eNB can proceed to decrease the backoff counter; otherwise, the eNB maintains sensing of the channel until a period of the delay duration is sensed to pass the CCA; the eNB determine whether the backoff counter is set to zero; if a backoff counter is set to zero, the eNB performs transmission).  

Regarding claim 19: Si discloses extending a transmission delay caused by a clear channel assessment check delaying a communication between an access point and a Wang, see  paragraph [0027], an eNB may start a burst in the second carrier at a flexible time after successful CCA without being limited by the subframe boundaries; and the stating time is not limited to the subframe boundaries or the normal PDSCH boundaries and may be changed as required; the eNB can start to transmit signals immediately after successful CCA, and these signals may be a reservation signal such as RTS/CTS (Request To Send/Clear To Send) or other signals followed by PDSCH(s), or only PDSCH(s); when transmitting PDSCH, its granularity may be one OFDM symbol, i.e., a flexible starting time of the first PDSCH in the burst may be the first available OFDM symbol after the ending time of the successful CCA and in this way, the eNB has the possibility to occupy the second carrier at any moment independent of the subframe boundary immediately after successful CCA). In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective 

Regarding claim 20: Si discloses extending a transmission delay caused by a clear channel assessment check delaying a communication between an access point and a user equipment over an unlicensed transmission link. However, Si does not explicitly teach the apparatus as claimed in claim 14, wherein the access point is an eNB, and the processor is further caused to: transmit a data burst over the unlicensed transmission link on a long term evolution unlicensed spectrum, from the further subframe/slot start based on the reservation signal to reserve the unlicensed transmission link for the further subframe/slot start; and    transmit a further data burst over a long term evolution transmission link on a long term evolution licensed spectrum to provide a Licensed-Assisted Access communications system. However, Wang in the same or similar field of endeavor teaches the apparatus as claimed in claim 14, wherein the access point is an eNB, and the processor is further caused to: transmit a data burst over the unlicensed transmission link on a long term evolution unlicensed spectrum, from the further subframe/slot start based on the reservation signal to reserve the unlicensed transmission link for the further subframe/slot start; and    transmit a further Wang, see  paragraph [0027], an eNB may start a burst in the second carrier at a flexible time after successful CCA without being limited by the subframe boundaries; and the stating time is not limited to the subframe boundaries or the normal PDSCH boundaries and may be changed as required; the eNB can start to transmit signals immediately after successful CCA, and these signals may be a reservation signal such as RTS/CTS (Request To Send/Clear To Send) or other signals followed by PDSCH(s), or only PDSCH(s); when transmitting PDSCH, its granularity may be one OFDM symbol, i.e., a flexible starting time of the first PDSCH in the burst may be the first available OFDM symbol after the ending time of the successful CCA and in this way, the eNB has the possibility to occupy the second carrier at any moment independent of the subframe boundary immediately after successful CCA). In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it would allow extension of LTE spectrum to unlicensed band that would augment the network capacity directly and dramatically. Furthermore, all references deal with same field of endeavor, thus modification of Si  by Seok  as modified by Wang  would have been to achieve augmentation of the unlicensed band with the capacity of the network to increase utilization of unlicensed capacity as disclosed in Wang para 0004.

Regarding claim 21: Si discloses extending a transmission delay caused by a clear channel assessment check delaying a communication between an access point and a user equipment over an unlicensed transmission link. However, Si does not explicitly teach the apparatus as claimed in claim 12, wherein the defined period after the subframe/slot start comprises one of: 1 orthogonal frequency division multiplexed symbol; 3 orthogonal frequency division multiplexed symbols; and a physical downlink control channel subframe/slot region. However, Wang in the same or similar field of endeavor teaches the apparatus as claimed in claim 12, wherein the defined period after the subframe/slot start comprises one of: 1 orthogonal frequency division multiplexed symbol; 3 orthogonal frequency division multiplexed symbols; and a physical downlink control channel subframe/slot region (Wang, see paragraph [0040], in case of normal CP (Cyclic Prefix) and no PDCCH region in the unlicensed band, the normal PDSCH consists of 14 OFDM symbols; the starting symbol of the flexibly started PDSCH (e.g., the first PDSCH of the burst ) may be the 1st to 14th symbol depending on CCA ending time, and thus the OFDM symbol number for the flexibly started PDSCH is from 14 to 1; if the OFDM symbol number is smaller than 14, the PDSCH is referred to as a shortened PDSCH. It is noted that starting symbol for data transmission may be configure the first symbol or third symbol after successful CCA). In view of the above, having the method of Si and then given the well-established teaching of Seok, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Seok as modified by Wang within the system of Si because it .
. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                             /AYAZ R SHEIKH/                        Supervisory Patent Examiner, Art Unit 2476